Detailed Action

►	The applicant's response (filed 15 JUL 2022) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 1, 6-8, 11, 20-22 and 25 is/are pending. Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.


► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


►	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejection(s) under 35 U.S.C. 102/103

►	Claim(s) 1, 6-7, 11, 20 and 25  is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by or in the alternative under 35 U.S.C. 103 as obvious over Fischer et al. [US 2016/0108463 — hereinafter “Fischer’].

Fischer teach, see especially paras 27, 33-37, Tables 1-4 and the claims, a composition for storing and transporting biological samples (e.g. swab samples) which composition comprises a metal ion chelating agent (e.g. EDTA or EGTA or citric acid) ;  a buffer (e.g. Tris or sodium citrate);. a polar organic solvent (e.g. DMSO); a surfactant (e.g. SDS) and a nuclease inhibitor (e.g. guanidine thiocynate  or guanidine thiocynate  which are synonyms for guanidine isothiocyanate or guanidinium isothiocyanate – see the Wikipedia Entry).Fischer do not teach the exact reagent concentrations recited, however, where the general conditions
of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable
ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA
1955).

	As regards Claims 6-7,  as  noted above,  where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by
routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

As regards Claims 11, 20 and 25, Fischer clearly teach an embodiment wherein one of
compositions of their  invention is present in a kit, see especially paras 58-60.

Claim Rejection(s) under 35 U.S.C. 103

► 	Claim(s) 8, 21-22 is/are rejected under 35 U.S.C. 103 as obvious over Fischer as
applied above against Claim 1, 6-7, 11, 20 and 25 and further in view of Walenciak et al.
[US 2004/0043505 — hereinafter “Walenciak”] and Parks et al. [US 2006/0153870 - hereinafter
“Parks’].

As regards Claims 8, 21-22, Fischer reasonably suggest a composition and the use
thereof to process biological samples for the reason(s) outlined above, including allowing the
mixture to stand for 10-20 minutes at various temps including RT°, see at least paras 45-47.
That said, Fischer do not teach certain aspects of the process steps recited in Claims 8 and 21-
22 which process steps comprises turning the vessel comprising the nucleic acid collection
reagent and the biological sample upside down (i.e. inverting the vessel comprising the nucleic
acid collection reagent and the biological sample one or more times. Fischer does teach mixing
e.g. vertexing , see the table labeled as “Day Procedure” on pg. 14-15 However, it was known
to mix nucleic acid extraction reagent(s) with a biological sample in a reaction vessel (e.g.
microfuge tube and/or plastic screw-top centrifuge tubes). The types of mixing known comprise
at least for example, flicking the tube with a finger (Official Notice), vortexing the tube, see para
151 in Whitney et al. [US 2012/0052572 — hereinafter “Whitney’] , placing said tube on a
rotating shaker (Official Notice) , vigorously shaking (Official Notice) said tube and/or inventing
said tube 1 or more time , see at least Walenciak at para 42. Accordingly, absent an
unexpected result it would have been prima facie obvious to the PHOSITA at the time of the
invention to modify the method of Fischer wherein following the contacting of the nucleic acid
extraction reagent(s) with and a biological sample in a reaction vessel which vessel is
 then subjected to  inversion one or more times. Absent some unexpected result substituting a
second method of mixing for a first method would have been prima facie obvious to the
PHOSITA. Please note that substitution of one known second method/reagent with known
properties for a first known method/reagent with known properties would have been prima
facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected
result. As regards the motivation to make the substitution recited above, the motivation to
combine arises from the expectation that the prior art elements will perform their expected
functions to achieve their expected results when combined for their common known purpose.
Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and
2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550
U.S.398 (2007).
Fischer also do not teach an instantaneous centrifugation, however instantaneous
centrifugation steps in the art were known, see Parks at para 294 where these inventors teach a
quick spin (i.e. a pulsed spin) in a centrifuge wherein substantially all solution present within
said container (e.g. a centrifuge tube) is concentrated to the bottom of said container in less
than about 1 minute. Accordingly, absent an unexpected result it would have been prima facie
obvious to the PHOSITA at the time of the invention to modify the method of Fischer wherein
the process includes a quick spin as taught by Parks. The PHOSITA would have been
motivated to make the modification recited above in order to concentrate the solution comprising
the biological sample mixed with the nucleic acid extraction reagent(s) to the bottom of the a
reaction vessel in an efficient manner.

Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are not considered persuasive. 

	The applicant traverses the  rejection by first arguing that Fischer  does not teach 1-20mol/L of a metal ion chelating agent.. … . In response the examiner notes, as indicated in the rejection set forth above, that Fischer does teach a composition comprising  a metal ion chelating agent (e.g. EDTA or EGTA or citric acid) albeit at a concentration of 0.01mM – 1mM. In addition,  Fischer teach that their composition may also comprises  a polar organic solvent (e.g. DMSO). Again, not at the concentration recited.  However,  as noted previously, where the general conditions of a claim are disclosed in the prior art, it is not inventive, in the absence of an unexpected result, to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As regards the argument that Fischer does not teach guanidine isothiocyanate or 4,4’-carbonylbis(2-(1-naphthylamide)benzoic acid), it is noted that Fischer does teach guanidine thiocynate, see at least para 35.   Guanidine thiocynate is well known synonym of  guanidine isothiocyanate, see the Wikapedia entry downloaded (AUG 2022) from the internet using the Google search terms  “guanidine isothiocyanate”.
 
CONCLUSION

C1.	THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          


C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov